Title: John Adams to John Jay, 16 May 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              May 16. 1786
            
          

          Last night I was honoured with your Letter of April. 7th. and am happy to find that Twelve States, have granted to
            Congress the Impost. New York I am persuaded will not long withhold her Assent, because,
            that in Addition to all the other Arguments in favour of the measure, She will have to
            consider that all the Blame of Consequences must now rest upon her, and she would find
            this alone, a greater Burthen that the Impost.—This Measure alone, as soon as it is
            compleated will have a great Effect, and instantly raise the United States in the
            Consideration of Europe, and especially of England. Its beneficial Effects will be soon
            felt in America, by producing a Circulation of that Property, the long
            Stagnation of which, has been a principal Cause of the Distress of the Community. The
            States jointly and Severally, would find immediate Benefits from Establishing Taxes to
            pay the whole Interest of their Debts, those of the Confederation as well as those of
            particular States.—The Interest of Money would instantly be lowered, and
              Capitals be employed in Manufactures & Commerce that are now at
            Usury. It is no Paradox to Say, that every Man would find himself the richer, the more
            Taxes he pays, untill and this Rule must hold good untill Every
              Creditor, the Taxes shall amount to a sum sufficient to discharge the Interest
            due to every Creditor, in the Community.
          The Power to regulate the Commerce of the whole, will not probably
            be long witheld from Congress, and when that point shall be agreed to, You will begin to
            hear a Cry in England for a Treaty. Like Daniel Defoes Game Cock, among the Horses Feet,
            it will be “Pray Gentlemen dont let us tread upon one another.”—
          You have, I hope before now, Lord Carmarthens Answer of Feb. 28. to
            my Memorial of Nov. 30.—I had determined in my own Mind not “to demand a Categorical
            Answer, without the further Orders of Congress,” and it is a great Satisfaction to find
            your opinion coincide. It is now with Congress to deliberate what Answer, they should
            make to his Lordship and for my own Part I dont see what Answer they can give untill
            they know the sense of Massachusetts, New York, Virginia and South Carolina.
          With the highest Regard I have the Honour to be / Sir your most
            obedient humble servant
          
            
              John Adams
            
          
        